Smith, J.
This was an action of debt. The declaration contains two counts. The first count alleges that within six months before the commencement of the suit, *36the defendant was indebted to the plaintiff 25 dollars for money lost by betting upon a horse-race, and paid to the defendant, contrary to the form of the statute, &c. The second count is similar to the first, except that it is for the value of an ass which the plaintiff lost by betting on the said horse-race, and delivered to the defendant. The cause was submitted to the Court upon the general issue, and judgment was rendered for the plaintiff.
J. Davis, for the plaintiff.
S. Smith, for the defendant.
A bill of exceptions sets out the evidence which sustained the averments in the declaration. The action appears to have been brought in accordance with the provisions contained in the 34th chap, of the Revised Statutes of 1843, p. 593, and we can perceive no error in the record.

Per Curiam.

The judgment is affirmed with costs.